DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 3, which is dependent on claim 1, recites the polymer matrix further comprising a functionalized polyolefin. However, since claim 1 recites a polymer matrix comprising any polyolefin which maybe functionalized or non-functionalized, it is not clear if the functionalized polyolefin of claim 3 is the same or different from the polyolefin of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.  Claims 32-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 32 and 33 are process claims that are dependent on claim 20, which is related to blow molding article.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-4, 8-12, 15-19, 24-27, 30-32  are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552).

5. As to instant claim 1, Habert et al discloses a manufactured article comprising a polymer composition comprising (claim 14, Abstract):

B) one or more polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles include a polar polymer selectively cross-linked with a cross-linking agent, and wherein one or more polymer particles has an average particle size of up to 200 micron (Abstract),
Wherein the manufactured article is produced by blow molding ([0049]).
The above composition is formulated as a masterbatch further mixed with additional polyolefin ([0039], [0041]as to instant claim 16) and additives such as pigments, processing aids ([0035], as to instant claims 15, 30).
Since the manufactured article is produced by blow molding, therefore, the manufactured article will intrinsically and necessarily be a blow molded article as well.

6.  As to instant claims 3 and 18, the composition further comprises a functionalized polyolefin ([0020]).
7. As to instant claims 8-9, the polar polymer particles comprise PVOH or EVOH ([0025]).
8. As to instant claims 2 and 17, Table 6 shows the ESCR of a Reference example 1-E of 180 h, wherein the ESCR of Samples 1-B-E and 2-A-E is 600 h or more than 100 h (Table 6). Therefore, the ESCR of the samples comprising the selectively cross-linked polar polymer particles is at least 3 times more than the ESCR of the polymer matrxix only. Further, Habert et al explicitly teaches that the addition of the selectively cross-linked polar polymer particles increases ESCR of the polymer composition ([0021]), and thus of the manufactured articles comprising said compositions.
9. As to instant claims 4 and 19, the matrix polyolefin comprises HDPE having density of 0.95 g/cc or 0.96 g/cc (Table 1).

10.  Since the article produced by blow molding of the composition of Habert et al is essentially the same as that claimed in instant invention, i.e. comprises the same components as that claimed in instant invention, therefore, the article of Habert et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including ESCR, compressive strength, drop impact, internal hydrostatic pressure resistance, UN stacking test and UN burst resistance that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well (as to instant claims 10-12, 25-27). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. As to instant claims 31-32, the process for producing the article comprises melt mixing all the components in an extruder and further blow molding ([0046]-[0049]).


"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

13.  Claims 1-6, 8-13, 15-21, 24-28, 30-32  are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Shannon et al (US 2007/0129496).

14. The discussion with respect to Habert et al set forth in paragraphs 4-12 above is incorporated here by reference.

15. Though Habert et al discloses the use of HDPE as the matrix for making blow molded articles, Habert et al does not recite said HDPE having I2.16 of 0.01-5 g/10 min, I21 of 1-60 g/10 min and the blow molded articles being mono- or multimodal.
16. However, Shannon et al discloses multimodal HDPE having density of 0.940-0.965 g/cc, I21 of 4-20 g/10 min (Abstract), specifically designed for making blow molded articles having mono- or multilayer structure (Abstract, [0051]-[0053]). Specifically 21 of 7.23 g/10 min and I2 of 0.077 g/10 min (Table 4).

17. Since both Habert et al and Shannon et al  are related to blow molding articles based on HDPE’s, and thereby belong to the same field of endeavor, wherein Shannon et al  explicitly teaches the HDPE’s having density of 0.940-0.965 g/cc, I21 of 4-20 g/10 min and I2 of 0.077 g/10 min for making blow molded articles, therefore, based on the combined teachings of Shannon et al  and Habert et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the HDPE of Shannon et al  as the HDPE polymer matrix in the blow molded article of Habert et al, since such HDPE is specifically designed to be used in blow molding articles and to make the blow molded article as a monolayer or a multilayer article as well since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18. Claims 1-4, 8-19, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Kapur et al (US 2013/0075409).

19. The discussion with respect to Habert et al set forth in paragraphs 4-12 above is incorporated here by reference.

Habert et al does not teach the blow molded article being a mono-layered or multi-layer with the polyolefin composition being an inner layer.

21. However, Kapur et al discloses fuel tanks produced by blow molding ([0118]), i.e. being blow molded articles, having either monolayered or multi-layered structure ([0118]-[0122], [0126]), wherein in the multi-layered structure the inner layer comprises HDPE with additives ([0123]).

22. Since both Kapur et al and Habert et al  are related to blow molded articles such as fuel tanks (Abstract of Kapur et al and [0022] of Habert et al), comprising HDPE-based compositions, and thus belong to the same field of endeavor, wherein Kapur et al teaches the fuel tanks being  monolayered or multilayered with the HDPE-based composition being an inner layer, therefore, based on the combined teachings of Habert et al  and Kapur et al, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the blow molded fuel tanks of Habert et al as monolayered or multilayered with the HDPE-based composition of Habert et al being the inner layer, as taught by Kapur et al, as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23. Claims 1-4, 7-12, 15-19, 22-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Giblin et al (US 6,464,106).

Habert et al set forth in paragraphs 4-12 above is incorporated here by reference.

25. Habert et al does not teach the matrix and the additional polymer comprising a post-consumer resin.

26. However, Giblin et al discloses a multilayer blow molded article such as bottle (Abstract), wherein at least one of the layers comprises a post-consumer recycled resin such as HDPE bottle scrap (col. 9, lines 22-37).

27. Since the post-consumer recycled HDPE resins are taught in the art as being used as one of the layers in multilayered blow molded articles, as shown by Giblin et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Giblin et al and Habert et al  and to include, at least partially, or obvious to try to include at least partially the post-consumer HDPE as the matrix and as additional polyolefin in the composition for making blow molded articles of Habert et al , as taught by Giblin et al, so to recycle the plastic bottles and thereby protect environment, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior .

28. Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of  Otaki et al (US 2014/0183092).

29. The discussion with respect to Habert et al set forth in paragraphs 4-12 above is incorporated here by reference.

30. Habert et al does not teach the components of the masterbatch and the additional polymer being mixed by dry blending.

31. However, Otaki et al discloses a process for making a blow molded article comprising a HDPE, an acid-modified polyolefin and a methaxylylene-containing polyamide, wherein the process comprises dry blending the components, such as in the form of pellets,  first, followed by melting for further extrusion through a parison ([0069], [0111]).

32. Since the blow molded articles based on HDPE are taught in the art as being produced by  dry blending the components in the form of pellets first, followed by melting and blow molding, as shown by Otaki et al, therefore, it would have been obvious to a one of ordinary skill in the art to dry mix the HDPE and the polar polymer of the masterbatch and the additional HDPE in the composition of Habert et al first, Otaki et al, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
33.     Claims 1-4, 8-12, 15-19, 24-27, 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of a copending application 16/416,356 (published US 2019/0270869) in view of Habert et al (US 2017/0096552).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


34. The application 16/416,356 claims a manufactured article that is manufactured by extrusion blow-molding or injection stretched blow-molding, comprising a composition comprising:

polymer particles has an average particle size of up to 200 pm.  
the polar polymer is selected from the group consisting of polyvinyl alcohol, ethylene vinyl alcohol copolymer, 
the polymer matrix further comprises a functionalized polyolefin.
The composition further comprises a filler or nanofiller.  

35.  Since the manufactured article of the application 16/416,356 is produced by blow molding, therefore, the article of the application 16/416,356 appears to be a blow molded article.

36. Though the application 16/416,356 does not specify the polyolefin being HDPE, and being further mixed with additional polyolefin,
Habert et al discloses a manufactured article comprising a polymer composition comprising (claim 14, Abstract):
A) a polymer matrix comprising a polyolefin and
B) one or more polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles include a polar polymer selectively cross-linked with a cross-
Wherein the manufactured article is produced by blow molding ([0049]).
The above composition is formulated as a masterbatch further mixed with additional polyolefin ([0039], [0041]as to instant claim 16) and additives such as pigments, processing aids ([0035], as to instant claims 15, 30).
Since the manufactured article is produced by blow molding, therefore, the manufactured article will intrinsically and necessarily be a blow molded article as well.
As to instant claims 3 and 18, the composition further comprises a functionalized polyolefin ([0020]).
As to instant claims 8-9, the polar polymer particles comprise PVOH or EVOH ([0025]).
As to instant claims 2 and 17, Table 6 shows the ESCR of a Reference example 1-E of 180 h, wherein the ESCR of Samples 1-B-E and 2-A-E is 600 h or more than 100 h (Table 6). Therefore, the ESCR of the samples comprising the selectively cross-linked polar polymer particles is at least 3 times more than the ESCR of the polymer matrxix only. Further, Habert et al explicitly teaches that the addition of the selectively cross-linked polar polymer particles increases ESCR of the polymer composition ([0021]), and thus of the manufactured articles comprising said compositions.
As to instant claims 4 and 19, the matrix polyolefin comprises HDPE having density of 0.95 g/cc or 0.96 g/cc (Table 1).

37.  Since both Habert et al and the application 16/416,356 are related to substantially the same blow molded articles based on a composition comprising a polyolefin matrix Habert et al, and include, at least partially the HDPE as the polyolefin matrix and further additional HDPE in the composition for making blow molded articles of the application 16/416,356 since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
38.  Since the article produced by blow molding of the composition of the application 16/416,356 in view of Habert et al is essentially the same as that claimed in instant invention, i.e. comprises the same components as that claimed in instant invention, therefore, the article of the application 16/416,356 in view of  Habert et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including ESCR, compressive strength, drop impact, internal hydrostatic pressure resistance, UN stacking test and UN burst resistance that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well (as to instant claims 10-12, 25-27). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
39. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in the application 16/416,356 in view of Habert et al.

40.    Claims 1-4, 8-12, 15-19, 24-27, 30 are directed to an invention not patentably distinct from claims  1-22 of a copending application 16/416,356 (published US 2019/0270869) in view of Habert et al (US 2017/0096552).
Specifically, see the discussion in paragraphs 33-39 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/416,356, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon 

41.  Claims 1-4, 8-12, 15-19, 24-27, 30 are rejected under 35 U.S.C. 103(a) as being obvious over US 2019/0270869 in view of Habert et al (US 2017/0096552).
Specifically, see the discussion set forth in paragraphs 33-39 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).


Obviousness Double Patenting Rejection II
42.     Claims 1-4, 7-19, 22-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-24, 26 of a copending application 16/502,724 (published US 2019/0330428) in view of Habert et al (US 2017/0096552).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


43. The application 16/502,724 claims a manufactured article wherein the article is a blow molded article, 
the article is a monolayer article or a multilayer article and at least one of the layers comprises the polymer composition comprising:  
 a matrix polymer comprising a polyolefin, and one or more polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles comprise a polar polymer selectively crosslinked with a crosslinking agent, wherein the  crosslinked polymer composition retains an environmental stress cracking resistance that is within 60% of the value for the initial crosslinked polymeric composition;
the polar polymer comprises at least one functional group selected from the group consisting of hydroxyl, and is a polyvinyl alcohol or ethylene vinyl alcohol copolymer, 
The polymer composition further comprises a secondary polymer composition, wherein the secondary polymer composition comprises a post-industrial polymer resin, a post-consumer polymer resin, a regrind polymer resin and combinations thereof.  
44.  The polymer composition comprises a masterbatch composition and a secondary polymer composition.

Habert et al discloses a manufactured article comprising a polymer composition comprising (claim 14, Abstract):
A) a polymer matrix comprising a polyolefin and
B) one or more polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles include a polar polymer selectively cross-linked with a cross-linking agent, and wherein one or more polymer particles has an average particle size of up to 200 micron (Abstract),
Wherein the manufactured article is produced by blow molding ([0049]).
The above composition is formulated as a masterbatch further mixed with additional polyolefin ([0039], [0041]as to instant claim 16) and additives such as pigments, processing aids ([0035], as to instant claims 15, 30).
Since the manufactured article is produced by blow molding, therefore, the manufactured article will intrinsically and necessarily be a blow molded article as well.
As to instant claims 3 and 18, the composition further comprises a functionalized polyolefin ([0020]).
As to instant claims 8-9, the polar polymer particles comprise PVOH or EVOH ([0025]).
As to instant claims 2 and 17, Table 6 shows the ESCR of a Reference example 1-E of 180 h, wherein the ESCR of Samples 1-B-E and 2-A-E is 600 h or more than 100 h (Table 6). Therefore, the ESCR of the samples comprising the selectively cross-linked polar polymer particles is at least 3 times more than the ESCR of the polymer matrxix only. Further, Habert et al explicitly teaches that the addition of the selectively cross-
As to instant claims 4 and 19, the matrix polyolefin comprises HDPE having density of 0.95 g/cc or 0.96 g/cc (Table 1).

46.  Since both Habert et al and the application 16/502,724 are related to substantially the same blow molded articles based on a composition comprising a polyolefin matrix and selectively crosslinked PVOH, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of application 16/502,724 and Habert et al, and include, at least partially the HDPE as the polyolefin matrix and further additional HDPE and pigment in the composition for making blow molded articles of the application 16/502,724 since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
47.  Since the article produced by blow molding of the composition of the application 16/502,724 in view of Habert et al is essentially the same as that claimed in instant invention, i.e. comprises the same components as that claimed in instant invention, therefore, the article of the application 16/502,724 in view of  Habert et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including ESCR, compressive strength, drop impact, internal hydrostatic In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
48. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in the application 16/502,724 in view of Habert et al.

49.    Claims 1-4, 8-19, 24-30 are directed to an invention not patentably distinct from claims  9-24, 26 of a copending application 16/502,724 (published US 2019/0330428)  in view of Habert et al (US 2017/0096552).
Specifically, see the discussion in paragraphs 42-48 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/502,724, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

50.  Claims 1-4, 8-19, 24-30 are rejected under 35 U.S.C. 103(a) as being obvious over US 2019/0330428 in view of Habert et al (US 2017/0096552).
Specifically, see the discussion set forth in paragraphs 42-48 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application 

Obviousness Double Patenting Rejection III
51.     Claims 1-4, 7-12, 15-19, 22-27, 30, 32-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-24, 26 of a copending application 16/502,673 (published US 2019/0322819) in view of Habert et al (US 2017/0096552).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


52. The application 16/502,673 claims a manufactured article wherein the article is a blow molded article, comprising a polymer composition comprising: a matrix polymer comprising a polyolefin, and one or more polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles comprise a polar polymer selectively crosslinked with a crosslinking agent, wherein the polar polymer comprises at least one functional group selected from the group consisting of hydroxyl, and a secondary polymer composition.  
The polar polymer is selected from the group consisting of polyvinyl alcohol, ethylene vinyl alcohol copolymer, and mixtures thereof.  

The polymer composition presents at least a 10% increase in environmental stress cracking resistance when compared to the environmental stress cracking resistance of the secondary polymer composition according to ASTM D-1693 procedure B.  
The secondary polymer composition comprises a post-industrial polymer resin, a post-consumer polymer resin, regrind polymer resin, or combinations thereof.  
The crosslinked polymeric additive composition is combined with a secondary polymer by melt blend process or dry blend process.
Further, the polymer composition comprises: a masterbatch composition comprising: a matrix polymer comprising a polyolefin, and one or more polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles comprise a polar polymer selectively crosslinked with a crosslinking agent, wherein the polar polymer comprises at least one functional group selected from the group consisting of hydroxyl, and a secondary polymer composition.  

54. Though the application 16/502,673 does not specify the polyolefin being HDPE, and being further mixed with additional polyolefin and a filler,
Habert et al discloses a manufactured article comprising a polymer composition comprising (claim 14, Abstract):
A) a polymer matrix comprising a polyolefin and

Wherein the manufactured article is produced by blow molding ([0049]).
The above composition is formulated as a masterbatch further mixed with additional polyolefin ([0039], [0041]as to instant claim 16) and additives such as pigments, processing aids ([0035], as to instant claims 15, 30).
Since the manufactured article is produced by blow molding, therefore, the manufactured article will intrinsically and necessarily be a blow molded article as well.
As to instant claims 3 and 18, the composition further comprises a functionalized polyolefin ([0020]).
As to instant claims 8-9, the polar polymer particles comprise PVOH or EVOH ([0025]).
As to instant claims 2 and 17, Table 6 shows the ESCR of a Reference example 1-E of 180 h, wherein the ESCR of Samples 1-B-E and 2-A-E is 600 h or more than 100 h (Table 6). Therefore, the ESCR of the samples comprising the selectively cross-linked polar polymer particles is at least 3 times more than the ESCR of the polymer matrxix only. Further, Habert et al explicitly teaches that the addition of the selectively cross-linked polar polymer particles increases ESCR of the polymer composition ([0021]), and thus of the manufactured articles comprising said compositions.
As to instant claims 4 and 19, the matrix polyolefin comprises HDPE having density of 0.95 g/cc or 0.96 g/cc (Table 1).

Habert et al and the application 16/502,673 are related to substantially the same blow molded articles based on a composition comprising a polyolefin matrix and selectively crosslinked PVOH, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of application 16/502,673 and Habert et al, and include, at least partially the HDPE as the polyolefin matrix and further additional HDPE and pigment in the composition for making blow molded articles of the application 16/502,673 since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
56.  Since the article produced by blow molding of the composition of the application 16/502,673 in view of Habert et al is essentially the same as that claimed in instant invention, i.e. comprises the same components as that claimed in instant invention, therefore, the article of the application 16/502,673 in view of  Habert et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including ESCR, compressive strength, drop impact, internal hydrostatic pressure resistance, UN stacking test and UN burst resistance that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well (as to instant claims 10-12, 25-27). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
57. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in the application 16/502,673 in view of Habert et al.

58.    Claims 1-4, 7-12, 15-19, 22-27, 30, 32-33 are directed to an invention not patentably distinct from claims  9-24, 26 of a copending application 16/502,673 (published US 2019/0322819)  in view of Habert et al (US 2017/0096552).
Specifically, see the discussion in paragraphs 51-57 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/502,673, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
.

59.  Claims 1-4, 7-12, 15-19, 22-27, 30, 32-33 are rejected under 35 U.S.C. 103(a) as being obvious over US 2019/0322819 in view of Habert et al (US 2017/0096552).
Specifically, see the discussion set forth in paragraphs 51-57 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0267255  and US 2002/0176953 are related to blow molded articles, including monolayer and multilayer, based on polyolefins including HDPE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764